Citation Nr: 0611367	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  04-39 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an earlier effective date than July 16, 2002, 
for the grant of service connection for degenerative disc 
disease of L4-L5 and L5-S1.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel




INTRODUCTION

The veteran had active military service from May 1989 to 
September 1991, as well as 7 years, 11 months, and 29 days of 
prior active service.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, which granted service connection for degenerative 
disc disease of L4-L5 and L5-S1, and assigned an effective 
date of July 16, 2002.  

In the veteran's November 2004 substantive appeal (paragraph 
11), he raised a claim for an increased rating for his low 
back disability from 10 percent.  This issue is referred to 
the RO for appropriate action.  

The veteran's claim is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

The veteran's claim requires further development to ensure 
compliance with the notice and duty-to-assist provisions of 
the Veteran's Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002 & Supp. 2005).  
The veteran has not yet been advised of the requirements to 
prove his claim for an earlier effective date than July 16, 
2002 for the grant of service connection for degenerative 
disc disease of L4-5 and L5-S1.  Accordingly, his claim must 
be remanded so that he can be provided notice as required 
under 38 C.F.R. § 3.159(b) in written format.  

Although a VCAA letter was sent to the veteran in November 
2002 regarding the underlying service connection claim in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (March 
3, 2006), the United States Court of Appeals for Veterans 
Claims Court (Court) held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
effective date of the disability.  Since the November 2002 
letter did not address the effective date for the veteran's 
low back disability, the veteran's claim should be remanded 
so that notice can be issued pursuant to 38 C.F.R. § 159(b).  

In May 2004, the veteran submitted a copy of a VA Form 21-526 
(Application for Compensation or Pension) in which he 
described a low back disability incurred in service.  The 
form was signed by the veteran and date-stamped received on 
March 30, 1994, by the VA regional office in Washington, DC.  
Although the statement of the case dated in September 2004 
addressed the aforementioned VA Form 21-526, and stated that 
there was no evidence of this document in the veteran's 
claims folder, in light of the need to remand the veteran's 
claim, every effort should be made to determine whether the 
veteran filed a claim of service connection in March 1994, 
and if he did, to determine the result of such claim.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be sent a VCAA 
letter, which explains the relevant 
portions of the Veterans Claims Assistance 
Act of 2000 (VCAA) and its implementing 
regulations. See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159.  The veteran and 
his representative must be notified of any 
information and medical or lay evidence 
that is necessary to substantiate the 
claim of an effective date prior to July 
16, 2002, for the grant of service 
connection for degenerative disc disease 
of L4-5 and L5-S1, which information and 
evidence, if any, the claimant is required 
to provide to VA, and which information 
and evidence, VA is required to provide.  
In particular, the notice should include 
language informing the veteran that in 
order to substantiate his claim for an 
earlier effective date than July 16, 2002, 
for the grant of service connection he 
needs to obtain and submit evidence 
demonstrating that he had submitted an 
unadjudicated claim for service connection 
prior to July 16, 2002, as well as 
evidence demonstrating that he satisfied 
the criteria for service connection before 
then.  The veteran should also be informed 
that if he submitted a claim for service 
connection within one year of discharge, 
he is entitled to an effective date on the 
day after his discharge from service.  The 
veteran should also be requested to 
provide any evidence in his possession 
that pertains to his claim.    

2.  Contact the RO in Washington, DC, to 
determine whether the veteran filed a 
claim of service connection for a low back 
disability in March 1994, and if did, what 
the result of such filed claim was.  
Record all communications regarding the 
veteran's claim, and associate them with 
the claims file.  

3.  Thereafter, the appellant's claim of 
entitlement to an earlier effective date 
than July 16, 2002, for the grant of 
service connection for degenerative disc 
disease of L4-5 and L5-S1 should be 
readjudicated.  In the event that the 
claim is not resolved to the satisfaction 
of the appellant, he should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the case should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





